internal_revenue_service appeals_office capitol street suite fresno ca date date a b release number release date certified mail dear department of the treasury taxpayer_identification_number person to contact tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the revocation of your exempt status was made for the following reason s a substantial amount of your organization's assets inured to the private benefit of your founder because a substantial amount of your charitable assets were used for private purposes the organization is not operated exclusively for exempt purposes described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period you have waived your right to contest this determination under declaratory_judgment provisions of sec_7428 of the internal_revenue_code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established rs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toli-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this fetter sincerely yours appeals team manager enclosure publication internal_revenue_service department of the treasury date apr é org address certified mail - return receipt requested dear taxpayer_identification_number form tax ax year s ended year s person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will send you a final modification or revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanation of items name of taxpayer ors legend org - organization name xx-date address - address city-city company october 20xx country-country state- state co-1- ist ein ein-ein tax identification_number year period ended issue is the org an organization exempt from tax under sec_501 of the internal_revenue_code facts org received a letter of determination dated may 20xx from the internal_revenue_service recognizing it as a private_foundation exempt from tax under sec_501 of the internal_revenue_code the organization filed a form_990-pf for the period ending october 20xx with was received by the internal_revenue_service on april 20xx the return showed the book_value of land building and equipment of dollar_figure as of october 20xx and the cost_basis of dollar_figure the total assets of the organization were listed as dollar_figure as of october 20xx the return also showed travel_expenses of dollar_figure total income of the organization was a dollar_figure contribution expenses were dollar_figuredollar_figure in depreciation the dollar_figure travel expense dollar_figure in bank service charges a dollar_figure filing fee and a dollar_figure donation to the co-1 state upon inquiry by the internal_revenue_service the organization stated that the cost of the assets was dollar_figure for a piano which it stated was used weekly for choir practice dollar_figure for a computer dollar_figure for an automobile used to visit other non-profit organizations and dollar_figure for leasehold improvements used as a facility for programs and youth the leasehold improvements were made at address city state which is the address of the organization and also the residence of the president of the organization the travel expense was airfare between city and country upon further inquiry by the internal_revenue_service the organization stated that the piano and the automobile and the leasehold improvements were available for personal_use by family of the president the leasehold improvement was for a square foot study room at the rear of address the airfare was for personal_use and the organization stated it was filled by mistake but did not state if the organization had been reimbursed the internal_revenue_service had also requested a list of events held by the organization including a description membership attendance and supporting documentation the organization stated that its activities included but were not limited to bible study choir and fellowship it did not provide any documentation it also stated that the automobile was used for visiting other non-profit organzations church meetings prayer meetings and to transport elderly to church and other church related works the organization had no record of use of the automobile for either business or personal_use the automobile was a mercedes-benz and the registered owner was the president of the organization law sec_501 of the internal_revenue_code provides for exemption from tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit explanation of items 886-a form rev date name of taxpayer tax identification_number year period ended org october 20xx ein sec_1_501_c_3_-1 of the income_tax regulations provides that primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in section link c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals in 326_us_279 the court stated that the presence of a single substantial nonexempt purpose precludes exempt status for an organization regardless of the number or importance of the exempt purposes government’s position in this instance the organization has provided no evidence other than its own statements that it has any charitable program whatsoever even if it had a charitable program almost all of the assets consists of an addition to the president’s home a luxury_automobile available for the president’s personal_use and a piano in the president’s home the organization paid for airfare for the president’s trip to country which it admitted was not for exempt purposes the presence of any substantial non-exempt purpose precludes exempt status in this case the organization has a substantial non-exempt purpose which is to provide benefits to its president therefore it is not exempt under sec_501 of the internal_revenue_code taxpayer’s position the taxpayer has not submitted its position conclusion exemption under sec_501 of the internal_revenue_code is revoked for org effective november 20xx catalog number 20810w page department of the treasury-internal revenue service form 886-a publish no irs gov
